Citation Nr: 1102504	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a spine disorder, to 
include as secondary to the service-connected pulmonary 
sarcoidosis.

2.  Entitlement to service connection for a joint disorder, 
claimed as stiffness of the joints, to include as secondary to 
the service-connected pulmonary sarcoidosis.

3.  Entitlement to service connection for a dental disorder, to 
include loss of teeth, claimed as secondary to the service-
connected pulmonary sarcoidosis, for dental treatment purposes. 

4.  Entitlement to service connection for fatigued pulmonary 
function with discomfort and shortness of breath.

5.  Entitlement to service connection for clubbing of the 
fingers.

6.  Entitlement to service connection for clubbing of the toes.

7.  Entitlement to service connection for cataracts with light 
sensitivity and dry eyes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran testified at a hearing before an RO Decision Review 
Officer (DRO) in May 2010.  A transcript of the hearing has been 
associated with the claims file.  

At his May 2010 DRO hearing, the Veteran clarified that he was 
seeking dental treatment only, not compensation, for the claimed 
dental disorder.  The Board has thus characterized the issue 
accordingly on the title page of this decision.

The Board points out that the scope of a claim should be 
construed based on the reasonable expectations of a non-expert, 
self-represented claimant, and the evidence developed during the 
claims process.  The factors to consider are a veteran's 
description of his claim, the symptoms he describes, and all the 
information he submits or VA obtains in support of the claim.  
Therefore, if a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by the claim must 
be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
As such, the claims are characterized as set forth on the title 
page of this decision.

The issue of service connection for a shoulder disorder has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for spine and joint disorders, 
as well as a dental disorder, are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2009 communication, prior to the promulgation of 
a decision in the appeal, the appellant requested that his appeal 
on the issue of entitlement to service connection for fatigued 
pulmonary function with discomfort and shortness of breath be 
withdrawn.

2.  In an April 2010 communication, prior to the promulgation of 
a decision in the appeal, the appellant requested that his appeal 
on the issues of entitlement to service connection for clubbing 
of the fingers and toes, and for cataracts, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met with respect to 
the claims of service connection for fatigued pulmonary function 
with discomfort and shortness of breath, clubbing of the fingers 
and toes, and cataracts.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims of service connection for 
fatigued pulmonary function with discomfort and shortness of 
breath, clubbing of the fingers and toes, and cataracts, the 
Board notes that it may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision. 38 C.F.R. § 20.204 
(2009). Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In the present case, the appellant withdrew his claim of service 
connection for fatigued pulmonary function with discomfort and 
shortness of breath in an August 2009 communication.  In an April 
2009 communication, he withdrew claims of service connection for 
clubbing of the fingers and toes, and cataracts.
Thus, there remain no allegations of errors of fact or law for 
appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review them 
and they are dismissed.


ORDER

The appeal with respect to the claims of service connection for 
fatigued pulmonary function with discomfort and shortness of 
breath, clubbing of the fingers and toes, and cataracts, is 
dismissed.  




REMAND

Upon review, the Board finds that the issues of service 
connection for 
a spine disorder and a joint disorder, to include as secondary to 
the service-connected pulmonary sarcoidosis require additional 
development, as does the claim of entitlement to service 
connection for a dental disorder, for treatment purposes.  

The Veteran is presently service-connected for sarcoidosis, which 
he contends has caused or aggravated a spine disorder and a 
disorder manifested by joint stiffness.  

In this case, the Veteran's VA primary care physician (PCP) in 
December 2008 noted that sarcoidosis had been recently confirmed.  
On this basis, the VA PCP opined that there was a strong 
correlation with improper calcium metabolism.  The examiner noted 
that the Veteran had "calcium buildup problems" in his ankles 
and hips.  On the basis of such calcium buildup, the examiner 
found that it "is as likely as not that the sarcoidosis is the 
agent of damaging and making [the Veteran's] mentioned joints 
arthritic and painful."  

The Veteran underwent a VA examination in April 2009.  After a 
review of the record and an objective examination of the Veteran, 
the examiner concluded that it was less likely as not that the 
Veteran's osteoarthritis is secondary to sarcoidosis.  In 
contrast to the Veteran's PCP, the VA examiner found that the 
Veteran's calcium levels were within normal limits.  He disputed 
the VA PCP's findings and expressly noted that there was no 
calcium buildup.

Thus, the record demonstrates that there is a medical correlation 
between sarcoidosis and high calcium levels.  However, there are 
conflicting statements as to whether the Veteran's calcium levels 
are high.  

The record also contains laboratory reports, which indicate 
calcium levels falling within the listed reference ranges.  This 
appears to support the findings of the VA examiner.   However, it 
is observed that the results tend to fall on the high side of 
such ranges, which may or may not be of clinical significance.  
Indeed, the exact definition of "normal" calcium buildup within 
the context of these reference ranges is not clear, and this 
appears to raise medical questions that are beyond the Board's 
competence to address.  Moreover, the laboratory testing of 
record is dated in 2009.  As it is possible that additional 
calcium buildup has occurred in the interim, additional blood 
work should be obtained to reflect as accurately as possible the 
Veteran's current disability picture.  After additional testing 
is accomplished, an examiner should comment as to whether the 
laboratory results indicate normal or abnormal calcium levels.  
As the correlation between high calcium levels and the service-
connected sarcoidosis is no longer in dispute, the only question 
left to be resolved is whether the Veteran's symptoms of joint 
pain are attributable to such high calcium levels.

With respect to the dental claim, disability compensation and VA 
outpatient dental treatment may be provided for certain specified 
types of service-connected dental disorders.  For other types of 
service-connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).  Under 38 C.F.R. 
§ 3.381, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

The Veteran here contends that he has a current dental disorder, 
to include loss of teeth, proximately due to the service-
connected sarcoidosis.  In support of his claim, he submitted 
treatment records from his private (non-VA) dentist, who wrote in 
March 2008 that the Veteran was seeking restorations from VA for 
lost teeth.  At his May 2010 DRO hearing, the Veteran testified 
that his teeth had become soft, so that they fracture, which is 
due to the leeching of calcium caused by his sarcoidosis.  He 
specified that he was seeking service connection for treatment 
purposes only.  

The Board finds that a VA examination is necessary to address the 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also notes that the complete resolution of the claim is 
intertwined with the pending of service connection for 
generalized osteoarthritis.  In particular, the Veteran's current 
combined disability rating is 40 percent.  According to the 
provisions of 38 C.F.R. § 17.161(h), veterans with service-
connected disabilities rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rate by reason 
of individual unemployability may be authorized any needed dental 
treatment.  Therefore, in this case, if the development ordered 
in this remand result in a grant of service connection for 
generalized osteoarthritis, this may cause the Veteran to meet 
the schedular criteria of Class IV for dental treatment purposes.  
38 C.F.R. § 17.161(h).  (To be clear, the Board is not here 
finding that the Veteran is not authorized for outpatient dental 
treatment on a basis other than Class IV under 38 C.F.R. 
§ 17.161- such matters will instead be addressed at the time of 
final adjudication of this issue.)

Accordingly, the claim is REMANDED for the following action:

1.  Arrange for the Veteran to have blood 
testing, or other appropriate testing from 
which his calcium levels can be determined.  
The April 2009 VA examiner (if unavailable, any 
other comparably qualified examiner may respond 
instead) should then state whether such 
laboratory results demonstrate normal or 
abnormal calcium levels.  If abnormal, the 
examiner should next state whether it is at 
least as likely as not that such abnormal 
calcium levels manifest in symptoms of joint 
pain of the spine, bilateral hips, knees, and 
or ankles.  The claims folder must be review in 
conjunction with this opinion, and a clear 
rationale must be provided for all conclusions 
reached.  Moreover, if the Veteran fails to 
report for testing, then the examiner should 
respond to this inquiry based on the laboratory 
results already of record.

2.  The RO should schedule the Veteran for a VA 
dental examination.  The entire claims file, 
including a copy of this remand, must be made 
available to the examiner for review.  
Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Then, based on the record review and 
examination results, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that a present chronic 
dental disorder, including loss of teeth, was 
either (a) caused or (b) aggravated (i.e., 
permanently worsened beyond the natural 
progression of the disorder) by the Veteran's 
service-connected sarcoidosis.  In making this 
determination, the examiner is asked to address 
the Veteran's assertions that his sarcoidosis 
caused calcium to leech from his teeth, thereby 
causing them to fracture.  

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that the 
examiner offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

3.  After completing the requested actions, and 
after assignment of an initial evaluation for 
the now-service connected generalized 
osteoarthritis disability, the RO should 
readjudicate the remanded claim of service 
connection in light of all pertinent evidence 
and legal authority and addressing all relevant 
theories of entitlement.  If any benefit sought 
on appeal remains denied, the RO should furnish 
to the Veteran and his representative, if any, 
an appropriate supplemental statement of the 
case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


